   Case: 1:18-cv-04651 Document #: 339 Filed: 03/09/20 Page 1 of 2 PageID #:8779




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


       STANDING ORDER REGARDING REASSIGNED CIVIL CASES

        This Standing Order applies to all civil cases reassigned as of February 28,
2020 to the calendar of District Judge John F. Kness. Unless otherwise ordered:
(1) all previously-set status or motion hearing dates are vacated; (2) any trials or
evidentiary hearings scheduled between March 9, 2020 and May 1, 2020 are
continued and will be re-set by the Court at a future hearing; and (3) all other
previously-set deadlines and schedules (other than hearing dates) shall remain in
effect.

       This Court recognizes that the unanticipated reassignment of any case can be
disruptive and costly to the parties and counsel. It is the Court’s intent to minimize
this effect and ensure that reassigned cases proceed as expeditiously as possible. To
that end, the Court requires that the parties submit a joint status report in each case.
Counsel of record (or unrepresented, “pro se” parties) shall confer, prepare, and file a
joint status report no later than Tuesday, March 24, 2020. If no defense counsel
has yet filed an appearance, plaintiff’s counsel (or the plaintiff acting pro se) must
prepare the status report. As possible, counsel and parties are welcome and
encouraged to file the Initial Status Report before the March 24 deadline.

       This status report shall contain the information requested in, and shall be
substantially in the form of, the model Initial Status Report for Reassigned Case that
is (or will soon be) available on the public website for Judge Kness. Click HERE
Separate, party-specific versions of the Initial Status Report are not allowed, and the
Report should not exceed seven single-spaced pages. To the extent the parties, after
a good-faith effort to resolve their differences, are unable to agree on the content of
specific portions of the Joint Status Report, the parties shall set forth their respective
positions clearly and concisely within the relevant section of the joint Initial Status
Report. Such separate statements, however, are discouraged; to the extent they are
unavoidable, the Court directs counsel to refrain from extensive discourse.

       Parties are jointly responsible for ensuring the delivery two courtesy copies of
the Initial Status Report to the court’s drop-box outside of Room 2202.

      The Court will set a date for a reassignment status conference after the parties
have filed the joint Initial Status Report. The Court will address already-pending
motions at that conference.
  Case: 1:18-cv-04651 Document #: 339 Filed: 03/09/20 Page 2 of 2 PageID #:8780




      The parties are directed not to notice or re-notice any motions, with
the exception of emergency motions, before appearing at the reassignment
status conference. Unless otherwise ordered, all emergency motions that may arise
before March 24, 2020 should be noticed before the emergency judge. For all
emergency motions arising after March 24, 2020, but before the date of the
reassignment conference, the parties are directed to contact the courtroom deputy.
Emergency matters must be true emergencies, meaning that a delay in hearing them
would cause serious and irreparable harm to one or more of the parties.


Date: March 9, 2020                            /s/ John F. Kness

                                            John F. Kness
                                            United States District Judge
